Hall, Judge,
concurring specially. The appellee contends that, his case is controlled by Strickland v. Galloway, 111 Ga. App. 683 (143 SE2d 3). That case has caused considerable comment within the State Bar. It may be due to the fact that many attorneys have been under the misapprehension that the only grounds for opening a default under Code Ann. § 110-404 are for providential cause or for excusable neglect. While rarely used by the trial court and thus rarely found in the reports of our appellate courts, there is a third ground: “. . . or *106where the judge, from all the facts, shall determine that a proper case has been made for the default to be opened . . The motion to open the default in the Strickland case was based upon all three grounds. The trial court granted the motion on all three grounds. This court was practically unanimous in its view that the facts in the Strickland case did not authorize the opening of the default for providential cause or excusable neglect. Nevertheless, the majority were of the opinion that the test under the third ground was similar to that of the trial court when passing on the general grounds of a motion for new trial. Upon this reasoning, the trial court’s ruling was affirmed.
Neither the Strickland case nor Code Ann. § 110-404 is applicable to the present case for the reason that this case not only has gone into default but a final judgment has been rendered adverse to the movant. See Cravey v. Citizens &c. Nat. Bank, 110 Ga. App. 284, 287 (138 SE2d 321).